Title: To Alexander Hamilton from James Miller, 20 December 1799
From: Miller, James
To: Hamilton, Alexander


          
            Sir
            Philadelphia, December 20, 1799
          
          I have the pleasure of informing you that agreeably to my Letter of the 20th ulto to Col. Parker he inform me under date of the 11th Inst that he has adopted my Plan & drawn on me at 10 Ds st. for two thousand one hundred & forty Eight & 66/100 Drs. the purchas money of 196 Acres & 18 ps Land on a/c the U States—If I had not have receivd this information from him the Express would have left this to day—I have the honor to be Sir Your very Hl Sr
          
            Jas Miller
            Agt Qr Mr Gl
          
          
            Philada December 20th. 1799—
          
          Major Gl Hamilton—
        